DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 and 4 have been amended
Claims 2 and 3 have been canceled and their subject matter incorporated into claim 1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0210885, “Fiori,” as evidenced by US 2011/0277629, “Manning,” in view of API Standard 617, and as evidenced by ASTM E140 − 12b, and in view of US 2010/0316502, “Pham.”
Regarding Claim 1: Fiori discloses an ammonia plant synthesis gas compressor train ([0001], “The present disclosure relates to ammonia synthesis plants.  Specifically, disclosed herein are novel compression train arrangements for ammonia synthesis plants and systems;” As shown in at least Figures 1 – 15) comprising: a steam turbine (113) ([0048] – [0049], “a driver is any mechanical power generating machine, which is adapted to drive a compressor or compression train into rotation.  […]  In embodiments disclosed herein, a driver can include a steam turbine”); a low-pressure stage compressor (117) driven by the steam turbine (As shown in at least Figures 7 and 14) and configured to compress a synthesis gas containing hydrogen ([0077], “In some embodiments, the syngas compression section 34 can comprise two syngas compressors 116 and 117;” [0014], “The gas mixture thus obtained is fed through a drier 35 and the resulting pure syngas, containing mainly nitrogen and hydrogen, is compressed by a syngas compression section 34.”); and a high-pressure stage compressor (116) ([0078], “one of the syngas compressors 116, 117, for instance the high pressure ratio compressor 116, may include a recycle impeller”)driven by the steam turbine (As shown in at least Figures 7 and 14) and configured to compress the synthesis gas compressed by the low-pressure stage compressor, wherein the low-pressure stage compressor and the high-pressure stage compressor are compression units ([0014], “syngas compression section 34;” As shown in at least Figures 7 and 14), wherein each of the compression units (34, 116, 117) (At least Figures 7 and 14) that is configured to compress the synthesis gas by being rotationally driven by the steam turbine ([0076]), wherein each of the compression units includes: a rotary shaft (116.5) that is configured to rotate around an axis ([0078]), and a plurality of impellers (116.2) that are disposed on the rotary shaft at intervals in a direction of the axis and are configured to rotate integrally with the rotary shaft to pump a gas outward in a radial direction to compress the gas (At least [0078] and Figure 7A); however, Fiori fails to explicitly disclose a specific operations speed or specific material properties and as such is silent as to wherein, in at least one of the plurality of impellers, a maximum operating peripheral speed at a radially outermost position of each of the plurality of impellers is within a range of 290 m/s to 390 m/s, a yield strength is 827 MPa or less, and a Brinell hardness is 311 HB or less and a material to form is nickel-chromium-molybdenum steel, wherein a maximum rotational speed of the low-pressure stage compressor and the high- pressure stage compressor are within a range of 12,000 rpm to 16,000 rpm, and wherein the synthesis gas is a gas in which a partial pressure of hydrogen exceeds 689 kPa or a hydrogen concentration at any pressure exceeds 90 mol%. Fiori is silent as to wherein at least one of the plurality of impellers, a maximum operating peripheral speed at a radially outermost position of each of the plurality of impellers is within a range of 290 m/s to 390 m/s, wherein a maximum rotational speed of the low-pressure stage compressor and the high-pressure stage compressor are within a range of 12,000 rpm to 16,000 rpm. Fiori fails to explicitly disclose operating parameters which would allow the compressors to operate over the claimed range of impeller tip speeds. However, it is well known in the art that an impeller tip speed is a known variable in developing an optimum isentropic work coefficient of a centrifugal compressor (as evidenced by Manning, at least [0045] – [0051], and more specifically [Equation 1] calculated utilizing [Equation 2] and specifically variable Utip, Compressor impeller blade tip speed). Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Fiori by varying the impeller tip speed to develop a desired optimum isentropic work coefficient as a matter of routine optimization since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Fiori fails to explicitly disclose operating parameters which would allow the compressors to operate over the claimed range of impeller rotational speeds. However, it is well known in the art that an impeller rotational speed is a known variable in developing an optimum isentropic work coefficient of a centrifugal compressor (as evidenced by Manning, at least [0045] – [0051], and more specifically [Equation 2] whose result utilizing variable N, rotational speed in RPM, is required for analysis of [Equation 1]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Fiori by varying the impeller tip speed to develop a desired optimum isentropic work coefficient as a mater of routine optimization since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
API Standard 617 teaches standard specifies minimum requirements and gives recommendations for axial compressors, single shaft and integrally geared process centrifugal compressors, and expander-compressors for special purpose applications that handle gas or process air in the petroleum, chemical, and gas industries, and specifically teaches the use of a material for use in a hydrogen gas service wherein such material has a yield strength [of] 827 MPa or less, and a Brinell hardness is 311 HB or less (Page 18, 4.5.1.11). It is noted that a Brinell hardness of 311 is less than the Rockwell C 34 of API, as evidenced by ASTM E140 − 12b (Page 3, Table 1) such that the yield strength of the combination would be less than Brinell 311.  API Standard 617 further teaches the use of a gas wherein the synthesis gas is a gas in which a partial pressure of hydrogen exceeds 689 kPa.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have utilized a material having a yield strength [of] 827 MPa or less, and a Brinell hardness [of] 311 or less, as taught by API, with the predicted results that such a material will be capable of use in hydrogen gas service where the partial pressure of hydrogen exceeds 689 kPa (100 psi gauge) or the hydrogen concentration exceeds 90 molar percent at any pressure (API, Page 18, 4.5.1.11). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have utilized a material having a yield strength [of] 827 MPa or less, and a Brinell hardness [of] 311 or less, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have operated the compression apparatus at the specified partial pressure of hydrogen as such a pressure rage is well known in the art as being effective for use in an ammonia synthesis process (API, Page 18, 4.5.1.11).
Pham teaches an impeller (1) for a centrifugal rotary machine wherein the impeller is formed of nickel-chromium-molybdenum steel ([0062], “impeller 1 is formed from, for example, stainless steel such as SUS410 or SUS630, or SNCM steel (nickel-chromium-molybdenum steel) in JIS standard.”).
Fiori discloses the claimed invention except wherein the impeller is formed of nickel-chromium-molybdenum steel.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have made the impeller from nickel-chromium-molybdenum steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0210885, “Fiori,” as evidenced by US 2011/0277629, “Manning,” in view of API Standard 617, as evidenced by ASTM E140 − 12b, in view of US 2010/0316502, “Pham,” US 2017/0218963, “Kobayashi,” and US 2014/0178183, “Masuda.”
Regarding Claim 4: : Fiori, as evidenced by Manning, in view of API Standard 617, and as evidenced by ASTM E140 − 12b, and in further view of Pahm, teaches the ammonia plant synthesis gas compressor train according to claim 3; however, Fiori  fails to explicitly disclose wherein the steam turbine is disposed between the low-pressure stage compressor and the high-pressure stage compressor, and Fiori is further silent to the compressor stage construction such that it is silent as to wherein each of the low-pressure stage compressor and the high-pressure stage compressor includes a compressor casing, and a bundle that has the rotary shaft and the plurality of impellers and is housed in the compressor casing, and wherein the bundle is attachable to and detachable from the compressor casing in a state where the rotary shaft and the plurality of impellers are held.
Fiori discloses multiple driver and compressor arrangements, including having the low-pressure and high-pressure stage compressors on a single side of the driver (as shown in at least Figures 1 and 13) and further disclose arrangements with a driver having compressors and compressor trains on opposing axial ends of the driver  (as shown in at least Figures 7 and 14 wherein the syngas compressor train is on a single side of the driver and a refrigerant compressor is on an opposing axial side of the driver). However, Fiori does not explicitly disclose an arrangement wherein a first stage, or low-pressure stage, of the syngas compressor train is on a first side of the driver and a second stage, or high-pressure stage, of the syngas compressor train is on a opposing axial side of the driver. Kobayashi teaches a compressor train arrangement having a low-pressure stage (12) and a high-pressure stage (13) driven by a driver (11) wherein the driver is disposed between the low-pressure stage and the high-pressure stage compressor. Fiori discloses the claimed invention except for the specified high and low-pressure stage and driver arrangement. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have disposed the driver between the low-pressure stage and the high-pressure stage compressor of Fiori, as taught by Kobayashi, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70, and with the predicted results that such a compressor-driver arrangement will be capable of driving each of the low and high-pressure stage compressors in parity with those arrangements previously disclosed by Fiori. 
Once combined, Fiori, as evidenced by Manning, in view of API Standard 617, and as evidenced by ASTM E140 − 12b, and in view of Pham and Kobayashi teaches wherein the steam turbine is disposed between the low-pressure stage compressor and the high-pressure stage compressor; however, the combination remains silent as to the compressor stage construction such that it is silent as to wherein each of the low-pressure stage compressor and the high-pressure stage compressor includes a compressor casing, and a bundle that has the rotary shaft and the plurality of impellers and is housed in the compressor casing, and wherein the bundle is attachable to and detachable from the compressor casing in a state where the rotary shaft and the plurality of impellers are held.
Masuda teaches a compressor arrangement (10) (Figures 1 – 9) wherein the compressor includes a compressor casing (11), and a bundle (12) that has the rotary shaft (191) and the plurality of impellers (192) and is housed in the compressor casing (As shown in at least Figures 1 – 3), and wherein the bundle is attachable to and detachable from the compressor casing (At least Figure 3 and [0049] – [0061]; The bundle is capable of being attached and detached from the compressor casing to effect a maintenance procedure) in a state where the rotary shaft and the plurality of impellers are held (At least [0037] – [0038], “the internal unit 12 includes a rotor 19 […] “[t]he rotor 19 includes a plurality of impellers 192 fixed to circumferential surface of a rotating shaft 191, which is driven to rotate, along the direction of axis,” and [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have utilized the compressor bundle arrangement of Masuda in each of the low and high-pressure stage compressors of Fiori with the predicted results that such an arrangement will allow for the operation of maintenance procedures on the compressor, the bundle, or the application of a spare bundle to the compressor (Masuda, [0062] and [0069]).
Once combined, Fiori, as evidenced by Manning, in view of API Standard 617, and as evidenced by ASTM E140 − 12b, and in view of Pham and Masuda teaches wherein each of the low-pressure stage compressor and the high-pressure stage compressor includes a compressor casing, and a bundle that has the rotary shaft and the plurality of impellers and is housed in the compressor casing, and wherein the bundle is attachable to and detachable from the compressor casing in a state where the rotary shaft and the plurality of impellers are held.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0210885, “Fiori,” as evidenced by US 2011/0277629, “Manning,” in view of API Standard 617, as evidenced by ASTM E140 − 12b, in view of US 2010/0316502, “Pham,” and 2017/0022838, “Kuwamura.”
Regarding Claim 5: Fiori, as evidenced by Manning, in view of API Standard 617, and as evidenced by ASTM E140 − 12b, and in further view of Pham, teaches the ammonia plant synthesis gas compressor train according to claim 1, Fiori further discloses wherein the steam turbine includes: a turbine shaft (115A, 115B) that is configured to rotate around an axis ([0076] “The compression train 111 of FIG. 7 is comprised of a single driver 113 with shaft ends 115A, 115B.”); however, Firori is silent as to the internal construction of the turbine and fails to explicitly disclose a pair of journal bearings that supports the turbine shaft to be rotatable around the axis, and a pair of thrust bearings that is disposed between the pair of journal bearings and supports the turbine shaft in the direction of the axis.
Kuwamura teaches a steam turbine (1) (Figure 1) capable of driving a compressor wherein the steam turbine comprises a pair of journal bearings (61, 62) that supports the turbine shaft to be rotatable around the axis (O), and a pair of thrust bearings (62) that is disposed between the pair of journal bearings and supports the turbine shaft in the direction of the axis (As shown in at least Figure 1; The thrust bearings 62 are shown a pair of bearings forming a bearing assembly with a first bearing limiting axial movement of the shaft 30 to the left in Figure 1 and a second bearing limiting axial movement of the shaft 30 to the right in Figure 1, each of the first and second bearings together are interpreted as forming a pair of thrust bearings and are shown arranged between the journal bearings 61 and 62).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have incorporated the journal and thrust bearing arrangement of Kuwamura into the steam turbine arrangement of Fiori with the predicted results that such an arrangement will be capable of supporting the shaft of Fiori in both the radial and axial directions as taught by Kuwamura.

Response to Arguments
Applicant's arguments filed 2022.09.16 have been fully considered but they are not persuasive.
Applicant argues in pages 12 and 13 of their Remarks that “API fails to supply that which Fiori and Manning lack” such that “API is silent with respect to […] a partial pressure of hydrogen exceeding 689 kPa.” Examiner notes that API explicitly discloses the claimed range on Page 18, 4.5.1.11, as noted in the aforesaid rejection of claim 1 and provided herein as Figure 1.


    PNG
    media_image1.png
    133
    587
    media_image1.png
    Greyscale

Figure 1: Citation of API Standard

Examiner notes that Applicant’s arguments as to the amended limitation of “a material to form is nickel-chromium-molybdenum steel” are moot as a new reference has been introduced to teach the aforesaid limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746